Fullerton, J.
(dissenting) — I am unable to concur in the foregoing decision. Since the court now holds that the mortgage sued upon was never executed by Mrs. Erickson “either in fact or by any safely established rule of adoption,” it should not allow the judgment foreclosing the mortgage to stand. The property mortgaged was the community property of Erickson and wife. As such, it could not be encumbered by the lien of a mortgage without both husband, and wife joining in the execution of the mortgage. Since, therefore, this mortgage was not executed by both husband and wife, it is void, and the effect of allowing the judgment to stand is to allow the foreclosure of a void mortgage. This is sought to be justified on the principle that there was a valid mortgage, good as between the parties, because they executed it, and good as against the Helgesens because they are purchasers at an execution sale and can have no better title than judgment debtors, which could have been fore*578closed. But it seems to me that this reasoning does not answer the objection. In the first place, it assumes that there is no defense to the first mortgage, a question that neither of the parties have as yet had a chance to litigate; and in the second place, it is not good practice to permit the foreclosure of an invalid mortgage merely because there is a valid one existing securing the same debt which could be foreclosed. If the debt sued upon is not to be voided entirely, the case should go back with leave to the plaintiff to foreclose the original mortgage, if it so desires, and with leave to the defendants to set up such defenses thereto as they may have.
I have not discussed the merits of the controversy. I am of the opinion, however, that the evidence abundantly shows that the plaintiff bank had knowledge of the usurious character of the notes at the time it claims to have purchased them; but as this is a question important only to the litigants themselves, I refrain from setting out the reasons for my belief.
The cause should be remanded for further hearing.
Chadwick, J., concurs with Fullerton, J.